 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    JOHN LAWSON,                                      Case No. 1:19-cv-00038-JDP

10                        Plaintiff,
                                                        THIRD ORDER TO SUBMIT APPLICATION
11            v.                                        TO PROCEED IN FORMA PAUPERIS OR PAY
                                                        FILING FEE WITHIN 45 DAYS
12    SCOTT KEARN, et al.,
13                        Defendants.
14

15

16          Plaintiff is a state prisoner proceeding without counsel in this civil rights action under 42
17   U.S.C. § 1983. On March 5, 2019, the court ordered plaintiff to submit an application to proceed
18   in forma pauperis, completed and signed, or, in the alternative, pay the $400.00 filing fee for this
19   action. ECF No. 4. On March 29, 2019, plaintiff submitted the application, ECF No. 5, but he
20   omitted the page containing language that would allow the agency in custody of plaintiff to
21   deduct money from plaintiff’s prison trust account. Without this authorization, the court will not
22   allow plaintiff to proceed in forma pauperis. Accordingly, the court ordered plaintiff to submit to
23   the court an application to proceed in forma pauperis, completed and signed, or, in the alternative,
24   pay the $400.00 filing fee for this action. ECF No. 6.
25          Plaintiff failed to comply with this order. Instead of submitting the application to the
26   court, plaintiff filed a letter with the court on April 29, 2019. ECF No. 8. In it, plaintiff states
27   that he submitted the application to the Trust Account Office at his place of incarceration “for
28
 1   them to fill out” and forward to the court. ECF No. 8. To date, the court has not received

 2   plaintiff’s application to proceed in forma pauperis. The court will provide plaintiff one final

 3   opportunity to complete the application to proceed in forma pauperis and submit it directly to the

 4   court. Failure to comply with this order will result in dismissal of this action.

 5            Accordingly, it is hereby ordered that:

 6            Within forty-five days of the date of service of this order, plaintiff shall submit the

 7   attached application to proceed in forma pauperis, completed and signed, or, in the alternative,

 8   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

 9   showing of good cause. Failure to comply with this order will result in dismissal of this action.

10

11   IT IS SO ORDERED.
12

13   Dated:      May 6, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16
     No. 203
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
